DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with M. Gagliano (Reg. # 62,037) on June 03, 2022.

The application has been amended as follows: 

Claim 1: A system for cooling aircraft components, the system comprising:
 a compressor configured to receive air bled from a gas turbine engine and compress the received air; 
a heat exchanger configured to receive the compressed air from the compressor and cool the compressed air; 
a turbine configured to receive the cooled air from the heat exchanger, the cooled air expanding as the cooled air flows through the turbine; and 
a defroster configured to receive the expanded air from the turbine, the defroster further configured to capture frozen particulate matter from the expanded air, wherein at least a portion of the cooled air from the heat exchanger is directly routed to the defroster to melt the captured frozen particulate matter.

Claim 9: The system of claim 8, wherein the valve is movable between a first position at which [[a]]the portion of the cooled air from the heat exchanger flows through the defroster and a second position at which the cooled air from the heat exchanger bypasses the defroster.


Claim 13: An aircraft, comprising: 
a fuselage; 
a pair of wings extending outward from the fuselage; 
a gas turbine engine configured to generate thrust to propel the aircraft; 
a compressor configured to receive air bled from the gas turbine engine and compress the received air; 24503242-US-1/GECV-1096 
a heat exchanger configured to receive the compressed air from the compressor and cool the compressed air; a turbine configured to receive the cooled air from the heat exchanger, the cooled air expanding as the cooled air flows through the turbine; and 
a defroster configured to receive the expanded air from the turbine, the defroster further configured to capture frozen particulate matter from the expanded air, wherein at least a portion of the cooled air from the heat exchanger is directly routed to the defroster to melt the captured frozen particulate matter.


Claim 20: A method for cooling components of an aircraft, the aircraft including a compressor configured to compress air, a heat exchanger configured to cool the compressed air, a turbine in which the cooled air expands, and a defroster configured to capture frozen particulate matter from the expanded air, the method comprising: 
receiving, with a computing system, data indicative of a pressure of the expanded air upstream of the defroster and a pressure of the expanded air downstream of the defroster; determining, with the computing system, a pressure differential across of the defroster based on the received data; 
when the determined pressure differential exceeds a threshold value, controlling, with the computing system, an operation of a valve such that the cooled air from the heat exchanger directly flows through the defroster; and 
when the determined pressure differential falls below the threshold value, controlling, with the computing system, the operation of the valve such the cooled air from the heat exchanger bypasses the defroster.



Allowable Subject Matter
Claims 1-20are allowed. The following is an examiner’s statement of reasons for allowance: Regarding this invention of a system for cooling aircraft equipment, relevant prior art  Warner (US 4,430,867) discloses a compressor configured to receive air bled from a gas turbine engine and compress the received air; a heat exchanger configured to receive the compressed air from the compressor and cool the compressed air; a turbine configured to receive the cooled air from the heat exchanger, the cooled air expanding as the cooled air flows through the turbine; and  a defroster configured to receive the expanded air from the turbine, the defroster further configured to capture frozen particulate matter from the expanded air.

However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “wherein at least a portion of the cooled air from the heat exchanger is directly routed to the defroster to melt the captured frozen particulate matter”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./
 Examiner, Art Unit 3741   

/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741